                                                                   Case 3:19-cv-02881-WHA Document 47-2 Filed 08/23/19 Page 1 of 4




                                                             1   Arthur Liou (SBN 252690)
                                                                 Julia Lum (SBN 310291)
                                                             2   Danica Li (SBN 308650)
                                                                 LEONARD CARDER, LLP
                                                             3
                                                                 1330 Broadway, Suite 1450
                                                             4   Oakland, CA 94612
                                                                 Telephone: (510) 272-0169
                                                             5   Facsimile: (510) 272-0174
                                                                 aliou@leonardcarder.com
                                                             6   jlum@leonardcarder.com
                                                                 dli@leonardcarder.com
                                                             7

                                                             8   Attorneys for Defendant
                                                                 UPTE-CWA Local 9119
                                                             9
                                                                                             UNITED STATES DISTRICT COURT
                                                            10
                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                            11
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12   ISAAC WOLF,                                     Case No. 3:19-cv-02881-WHA
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13          Plaintiff,                               DECLARATION OF ARTHUR LIOU IN
    ATTORNEYS




                                                                                                                 SUPPORT OF DEFENDANT UPTE’S
                                                            14                 v.                                NOTICE OF MOTION AND MOTION TO
                                                                                                                 DISMISS PLAINTIFF’S FIRST AMENDED
                                                            15   UNIVERSITY PROFESSIONAL &                       COMPLAINT
                                                                 TECHNICAL EMPLOYEES,
                                                            16   COMMUNICATIONS WORKERS OF                       Date:        September 26, 2019
                                                                 AMERICA LOCAL 9119; JANET                       Time:        8:00am
                                                            17   NAPOLITANO, in her official capacity as         Courtroom:   12
                                                                 President of the University of California;      Judge:       Hon. William Alsup
                                                            18   JOSHUA GOLKA, in his official capacity as
                                                                 Executive Director of the California Public     Action Filed: May 24, 2019
                                                            19   Employment Relations Board; and XAVIER
                                                                 BECERRA, in his official capacity as Attorney
                                                            20   General of California,
                                                            21          Defendants.
                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28

                                                                        DECLARATION OF ARTHUR LIOU ISO DEFT’S NTC OF MTN AND MTN TO DISMISS FAC
                                                                    Case 3:19-cv-02881-WHA Document 47-2 Filed 08/23/19 Page 2 of 4




                                                             1                                DECLARATION OF ARTHUR LIOU

                                                             2          I, Arthur Liou, hereby declare:

                                                             3          1.      The statements set forth in this declaration are made of my own personal knowledge

                                                             4   and, if called as a witness, I could and would testify competently to the matters stated below.

                                                             5          2.      I am an attorney at Leonard Carder, LLP, which is counsel for the University

                                                             6   Professional and Technical Employees, Communications Workers of America Local 9119

                                                             7   (“UPTE”).

                                                             8          3.      Attached as Exhibit A is a true and correct copy of the UPTE Membership and

                                                             9   Dues Deduction Authorization Agreement signed by Isaac Wolf and dated April 10, 2018. Wolf,

                                                            10   the plaintiff in this matter, admits that he signed the membership agreement and incorporates the

                                                            11   document by reference in his First Amended Complaint. FAC ¶ 13, ECF No. 39.
                  TEL: (510) 272-0169 FAX: (510) 272-0174




                                                            12
                       1330 BROADWAY, SUITE 1450
LEONARD CARDER, LLP


                            OAKLAND, CA 94612




                                                            13          I declare under the penalty of perjury under the laws of the State of California and the
    ATTORNEYS




                                                            14   United States that the foregoing is true and correct. Executed on August 23, 2019, in Oakland,

                                                            15   California.

                                                            16
                                                                                                                       _____/s/ Arthur Liou ____
                                                            17                                                         ARTHUR LIOU
                                                            18
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26
                                                            27

                                                            28
                                                                                                                   1
                                                                         DECLARATION OF ARTHRU LIOU ISO DEFT’S NTC OF MTN AND MTN TO DISMISS FAC
Case 3:19-cv-02881-WHA Document 47-2 Filed 08/23/19 Page 3 of 4




                    EXHIBIT 1
Case 3:19-cv-02881-WHA Document 47-2 Filed 08/23/19 Page 4 of 4
